   Case 1:18-cv-02064-LPS Document 1 Filed 12/28/18 Page 1 of 7 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 Inventergy LBS, LLC,

                       Plaintiff,                        Case No. ________________

                v.                                       Patent Case

 Xirgo Technologies, LLC,                                Jury Trial Demanded

                       Defendant.


                           COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Inventergy LBS, LLC (“Inventergy”), through its attorney, Isaac Rabicoff,

complains of Xirgo Technologies, LLC, (“Xirgo”), and alleges the following:

                                             PARTIES

       1.      Plaintiff Inventergy LBS, LLC is a corporation organized and existing under the

laws of Delaware and maintains its principal place of business at 900 East Hamilton Avenue,

Campbell, CA 95008.

       2.      Defendant Xirgo Technologies, LLC is a corporation organized and existing

under the laws of Delaware that maintains its principal place of business at 188 Camino Ruiz,

Camarillo, CA 93012.

                                          JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                1
   Case 1:18-cv-02064-LPS Document 1 Filed 12/28/18 Page 2 of 7 PageID #: 2



        5.      This Court has personal jurisdiction over Xirgo because it has engaged in

systematic and continuous business activities in the District of Delaware. Specifically, Xirgo

provides a full range of products to residents in this District. Xirgo is also incorporated in the

state of Delaware. As described below, Xirgo has committed acts of patent infringement giving

rise to this action within this District.

                                                  VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Xirgo has

committed acts of patent infringement in this District and is incorporated in the state of

Delaware. In addition, Inventergy has suffered harm in this district.

                                            THE PATENT-IN-SUIT

        7.      Inventergy is the assignee of all right, title and interest in United States Patent No.

9,781,558 (the “’558 Patent” or “Patent-in-Suit”) including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of the

Patent-in-Suit. Accordingly, Inventergy possesses the exclusive right and standing to prosecute

the present action for infringement of the Patent-in-Suit by Xirgo.

The ’558 Patent

        8.      On October 3, 2017, the United States Patent and Trademark Office issued the

’558 Patent. The ’558 Patent is titled “System and Method for Communication with a Tracking

Device.” The application leading to the ’558 Patent was filed on December 7, 2015; which was a

divisional application of U.S. Patent Application No. 14/313,339, that was filed on June 24,

2014; which was a division of U.S. Application No. 13/443,180, that was filed on April 10,

2012; which was a continuation of U.S. Application No. 12/322,941, that was filed on February

9, 2009; which claims priority from provisional application number 61/065,116, that was filed on




                                                    2
   Case 1:18-cv-02064-LPS Document 1 Filed 12/28/18 Page 3 of 7 PageID #: 3



February 8, 2008. A true and correct copy of the ’558 Patent is attached hereto as Exhibit A and

incorporated herein by reference.

       9.      The ’558 Patent is valid and enforceable.

       10.     The inventors recognized that there was a need for a system and method for

providing enhanced communication with tracking devices, while minimizing power consumption

and network air time. Ex. A, 1:48–54.

       11.     The invention in the ’558 Patent provides a tracking device with a location

detector, communication device, memory processor and configuration routine. Id. at 2:4–6.

                        COUNT I: INFRINGEMENT OF THE ’558 PATENT

       12.     Inventergy incorporates the above paragraphs herein by reference.

       13.     Direct Infringement. Xirgo has been and continues to directly infringe at least

Claim 31 of the ’558 Patent in this District and elsewhere in the United States by providing a

system, for example, Xirgo’s XT4700 Series, that satisfies the preamble of Claim 31: “[a]

tracking device.” For example, Xirgo’s XT4700 Series is a tracking device. See

http://www.xirgotech.com/xt4700-series/; webpage attached hereto as Exhibit B; Figure 1.




                      Figure 1. Xirgo’s XT4700 Series is a tracking device.


                                                3
   Case 1:18-cv-02064-LPS Document 1 Filed 12/28/18 Page 4 of 7 PageID #: 4




       14.     Xirgo’s XT4700 Series satisfies claim element 31(a): “a location detector

operative to determine locations of said tracking device.” For example, Xirgo’s XT4700 Series

tracks location using a built-in receiver supporting GPS and works digitally. See Ex. B; Fig. 1.

       15.     Xirgo’s XT4700 Series satisfies claim element 31(b): “a communication device

operative to communicate with a remote system.” For example, Xirgo’s XT4700 Series has a

communication device, such as a built-in transceiver, that is capable of cellular or satellite

communication. See Ex. B; Fig. 1.

       16.     Xirgo’s XT4700 Series satisfies claim element 31(c): “memory for storing data

and code, said data including location data determined by said location detector and

configuration data.” For example, Xirgo’s XT4700 Series has on-board memory capable of

storing location data. See Ex. B; Fig. 1.

       17.     Xirgo’s XT4700 Series satisfies claim element 31(d): “a processor operative to

execute said code to impart functionality to said tracking device, said functionality of said

tracking device depending at least in part on said configuration data.” For example, Xirgo’s

XT4700 Series includes a processor that executes code to determine the location of the XT4700

Series and sends reports of its location over a set period of time. See Ex. B; Fig. 1.

       18.     Xirgo’s XT4700 Series satisfies claim element 31(e): “a configuration routine

operative to modify said configuration data responsive to a communication from said remote

system.” For example, Xirgo’s XT4700 Series can be configured over-the-air to various

reporting plans which determine how frequently location is reported. See

https://www.getwirelessllc.com/wp-content/uploads/2014/12/datasheet-xirgo-xt4700-series-

20140214.pdf; webpage attached hereto as Exhibit C; Figure 2.




                                                  4
   Case 1:18-cv-02064-LPS Document 1 Filed 12/28/18 Page 5 of 7 PageID #: 5




 Figure 2. Xirgo’s XT4700 Series can be configured to various reporting plans which determine
                             how frequently location is reported.

       19.     Xirgo’s XT4700 Series satisfies claim element 31(f): “a reporting routine

operative to transmit said location data indicative of said plurality of said locations when said

communication device is able to communicate with said remote system.” For example, Xirgo’s

XT4700 Series has a reporting mechanism that is activated when requested if the communication

server cannot communicate with the XT4700 Series and leaving data stored in the tracking

device’s memory. See Ex. C; Fig. 2.

       20.     Xirgo’s XT4700 Series satisfies claim element 31(g): “wherein said operational

data is indicative of battery status.” For example, Xirgo’s XT4700 Series is capable of reading



                                                 5
   Case 1:18-cv-02064-LPS Document 1 Filed 12/28/18 Page 6 of 7 PageID #: 6



the voltage of the battery of the device at fixed intervals and sending a report for the last voltage

reading. See Ex. C; Figs. 2, 3.




Figure 3. Xirgo’s XT4700 Series is capable of reading the voltage of the battery of the device at
               fixed intervals and sending a report for the last voltage reading.

        21.     Inventergy is entitled to recover damages adequate to compensate it for such

infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

        22.     Inventergy will continue to be injured, and thereby caused irreparable harm,

unless and until this Court enters an injunction prohibiting further infringement.

                                            JURY DEMAND

        Under Rule 38(b) of the Federal Rules of Civil Procedure, Inventergy respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

        WHEREFORE, Inventergy asks this Court to enter judgment against Xirgo, granting the

following relief:

       A.      A declaration that Xirgo has infringed the Patent-in-Suit;



                                                     6
  Case 1:18-cv-02064-LPS Document 1 Filed 12/28/18 Page 7 of 7 PageID #: 7



    B.     An award of damages to compensate Inventergy for Xirgo’s direct infringement of

           the Patent-in-Suit;

    C.     An order that Xirgo and its officers, directors, agents, servants, employees,

           successors, assigns, and all persons in active concert or participation with them, be

           preliminarily and permanently enjoined from infringing the Patent-in-Suit under

           35 U.S.C. § 283;

    D.     An award of damages, including trebling of all damages, sufficient to remedy

           Xirgo’s willful infringement of the Patent-in-Suit under 35 U.S.C. § 284;

    E.     A declaration that this case is exceptional, and an award to Inventergy of

           reasonable attorneys’ fees, expenses and costs under 35 U.S.C. § 285;

    F.     An accounting of all damages not presented at trial;

    G.     An award of prejudgment and post-judgment interest; and

    H.     Such other relief as this Court or jury may deem proper and just.

Dated: December 28, 2018                  Respectfully submitted,

                                          /s/ Timothy Devlin
                                          Timothy Devlin (No. 4241)
                                          DEVLIN LAW FIRM LLC
                                          1306 N. Broom Street, 1st Floor
                                          Wilmington, DE 19806
                                          Phone: (302) 449-9010
                                          tdevlin@devlinlawfirm.com

                                          Isaac Rabicoff (Pro Hac Vice Admission Pending)
                                          Kenneth Matuszewski
                                          (Pro Hac Vice Admission Pending)
                                          RABICOFF LAW LLC
                                          73 W Monroe St.
                                          Chicago, IL 60603
                                          Phone: (773) 669-4590
                                          isaac@rabilaw.com
                                          kenneth@rabilaw.com
                                          Attorneys for Plaintiff


                                              7
